DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 20-31 in part, e.g., (a method for the prophylaxis and/or treatment of a bacterial infection is a patient through administration of PGH-secreting bacterial strain) and the strain Lactobacillus rhamnosus), in the reply filed on 5/30/22 is acknowledged.  The traversal is on the ground(s) that there is a technical relation to the inventions claimed. They argue that the species in claim 1 are not mutually exclusive. They argue that the different claimed bacteria Genus secretes a similar enzyme (PGH) and therefore could treat the same bacterial species.  They also argue that the cited prior art fails to teach the use of the bacteria recited in the instant claims and thereof do not have a special technical feature. This has been fully and carefully considered, but is not found persuasive because the strains used in the method have completely different structures, are from different Genus and/or species and would have different expected ability to treat any bacterial infection.  It is noted that the Lack of Unity requirement in this 371 National Stage application found 84 different inventions and also found the different strains to constitute separate inventions.  The claimed inventions are not linked by a single general inventive concept.  The only common concept is that can be identified is that they are relate to a PGH-secreting probiotic bacterial strain used for the treatment of any bacterial infection.  However, these are different and structurally unrelated probiotic bacterial species or peptidoglycan hydrolases, each corresponding to a different special technical feature.  With respect to the claims and cited prior art, the only step in the claimed method is administering a PGH-secreting probiotic bacterial strain.  Lactococcus lactis was well-known in the prior art to produce several peptidoglycan hydrolases, including murimidase AcmA-AcmaD.  The recited strains in the claims are known probiotics and anytime a cheese, yogurt, milk, fluid containing said bacteria was ingested, it would read on the claimed invention.  The prior art cited, Lysando, recites in claim 1:
A polypeptide comprising a peptidoglycan hydrolase for use as a medicament for the treatment of chronic bacterial infections, wherein the peptidoglycan hydrolase is an endolysin and wherein the chronic bacterial infection is associated with Pseudomonas, Escherichia, Staphylococcus aureus, Acinetobacter, Mycobacterium avium, Mycobacterium tuberculosis, Listeria monocytogenes and/or Salmonella bacteria.

It is noted that instant claim 1 does not recite that the polypeptide is isolated and would read on whole cell strains which secrete said peptidoglycan hydrolase.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Young teaches the use of a Lactobacillus strain that expresses a N-acetyl-beta-glucosaminiase for treatment which has antimicrobial activity.  Lactococcus lactis was well-known in the prior art to produce several peptidoglycan hydrolases, including murimidase AcmA-AcmaD.  With respect to the instant application, the discovery that particular strains of L. lactis secrete peptidoglycan hydrolases but without resulting in any associated technical effect would have been obvious to one of ordinary skill in the art. With respect to the treatment of any ‘bacterial infection’ with a strain that secretes any possible peptidoglycan hydrolase also does not provide a special technical feature. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 32-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Claims 20-31 with the exception of claims comprising Lactobacillus rhamnosus as the bacterial strain are also withdrawn, there being no allowable generic or linking claim. 
Claim Objections
2.	Claims 20-31 are objected to because of the following informalities:  They recite non-elected subject matter which should be removed from the claims, e.g., claims 20 and 24.  Appropriate correction is required.

Claim Rejections – 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 20-23, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (Front. Cell. Infect. Microbiol., 18 July 2017) in light of Claes et al (PlosOne. February 2012 | Volume 7 | Issue 2 | e31588, pp. 1-8).
Yang et al explored the effect of the probiotic Lactobacillus rhamnosus GG (LGG) administration in preventing S. Infantis infection in a pig model. Probiotic LGG (1.0 × 1010 CFU/day) was orally administered to newly weaned piglets for 1 week before S. Infantis challenge. LGG pretreatment reduced the severity of diarrhea and alleviated intestinal inflammation caused by S. Infantis.  Additionally, the reference recites that long-term LGG supplementation alters the composition of the enteric microbiota in children, causing a decrease in the abundance of Escherichia.  It teaches that L. rhamnosus was well known to be effective in the treatment of acute infectious diarrhea causes by E.coli (see column 1, page 2).  The reference also teaches that L.plantatarum was Yang et al show that S. Infantis infection decreased the number of lactobacilli and E. coli, whereas oral administration of LGG  (Lactobacillus rhamnosus GG) increased the abundance of fecal Bifidobacterium. LGG pretreatment reduced Salmonella colonization of the jejunum, as LGG can compete for adhesion on the surface of intestinal mucosa and excludes Salmonella.  The Yang et al study utilizing an S. Infantis pig model of infectious enteritis indicates that LGG orally administered to pigs prior to infection diminishes the disease activity, in part by reducing the attachment of pathogens to intestinal mucosa and invasion of the tissues, particularly in the jejunum. Yang’s study in a pig model indicates that oral administration of probiotic LGG confers a degree of protection against S. Infantis infection.  Claes is merely cited for its teaching that Lactobacillus rhamnosus inherently secrets the peptidoglycan hydrolases, Msp1, so it falls under the description of a L. rhamnosus PGH-secreting bacterial strain.  Claes also recites that Msp1 has D-glutamyl-L-lysyl endopeptidase activity.  See abstract.  A ’physiologically acceptable excipient’ reads on water and therefore would be inherent in the preparation of the L.rhamnosus compositions in which Yang et al also used saline solution.  

Claim Rejections - 35 USC § 102 or 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 24 are is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang et al (Front. Cell. Infect. Microbiol., 18 July 2017) in light of Claes et al (PlosOne. February 2012 | Volume 7 | Issue 2 | e31588, pp. 1-8)
The teachings of Yang et al in light of Claes are set forth above. However, they do not specifically recite strain CCO6 965. With respect to claim 24, Lactobacillus rhamnosus (CCOS 965), the strain appears to be identical to the L.rhamnosus disclosed by Yang et al given its name, source and function.  The strain disclosed in the Yang reference of the appears to be identical to Applicants' claimed CCOS 965 strain.  If the claimed CCO6 965 strain and the strain taught by Yang et al is not the same, it appears to be an obvious or analogous variant because it appears to possess the same or similar functional characteristics. Since the Patent Office does not have the facilities for examining and comparing Applicant's CCO6965 strain with the strain from Yang et al, the prior art, the burden of proof is upon applicants to show an unobvious distinction between the material structural and functional characteristics of the two strains. See In re Best, 195 USPQ 430, 433 (CCPA 19&&).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (Front. Cell. Infect. Microbiol., 18 July 2017) in light of Claes et al (PlosOne. February 2012 | Volume 7 | Issue 2 | e31588, pp. 1-8) in view of Berry et al (US Patent No. 10,980,845).
	The teachings of Yang et al in light of Claes are set forth above. However, they do not specifically recite the use of a prebiotic or specifically recite additional ingredients.  Claims 26-31 recite a laundry list of different carbohydrates, amino acids, nitrogen sources, etc. which are known in the art to be used in the probiotic and prebiotic arts.  Berry et al is cited to show that these ingredients were well known in the prior art at the time the invention was made and were often used to enhance the bacterial probiotic compositions. 
	See the following passages of Berry et al, for instance:


Brief Summary Text - BSTX (20):In embodiments of the foregoing aspects, the methods further comprise administering a prebiotic to the subject. In one embodiment of the foregoing aspect, the prebiotic augments the growth of the anti-inflammatory bacterial population present in the probiotic composition. In one embodiment of the foregoing aspect, the prebiotic comprises a monomer or polymer selected from the group consisting of arabinoxylan, xylose, soluble fiber dextran, soluble corn fiber, polydextrose, lactose, N-acetyl-lactosamine, glucose, and combinations thereof. In one embodiment of the foregoing aspect, the prebiotic comprises a monomer or polymer selected from the group consisting of galactose, fructose, rhamnose, mannose, uronic acids, 3'-fucosyllactose, 3' sialylactose, 6'-sialyllactose, lacto-N-neotetraose, 2'-2'-fucosyllactose, and combinations thereof. In one embodiment of the foregoing aspect, the prebiotic comprises a monosaccharide selected from the group consisting of arabinose, fructose, fucose, lactose, galactose, glucose, mannose, D-xylose, xylitol, ribose, and combinations thereof. In one embodiment of the foregoing aspect, the prebiotic comprises a disaccharide selected from the group consisting of xylobiose, sucrose, maltose, lactose, lactulose, trehalose, cellobiose, and combinations thereof. In one embodiment of the foregoing aspect, the prebiotic comprises a polysaccharide, wherein the polysaccharide is xylooligosaccharide. In one embodiment of the foregoing aspect, the prebiotic comprises a sugar selected from the group consisting of arabinose, fructose, fucose, lactose, galactose, glucose, mannose, D-xylose, xylitol, ribose, xylobiose, sucrose, maltose, lactose, lactulose, trehalose, cellobiose, xylooligosaccharide, and combinations thereof.

Description Paragraph - DETX (234):In some embodiments, the composition comprises at least one prebiotic. In one embodiment, the prebiotic is a carbohydrate. In some embodiments, the composition of the present invention comprises a prebiotic mixture, which comprises at least one carbohydrate. A "carbohydrate" refers to a sugar or polymer of sugars. The terms "saccharide," "polysaccharide," "carbohydrate," and "oligosaccharide" may be used interchangeably. Most carbohydrates are aldehydes or ketones with many hydroxyl groups, usually one on each carbon atom of the molecule. Carbohydrates generally have the molecular formula (CH.sub.2O)n. A carbohydrate can be a monosaccharide, a disaccharide, trisaccharide, oligosaccharide, or polysaccharide. The most basic carbohydrate is a monosaccharide, such as glucose, sucrose, galactose, mannose, ribose, arabinose, xylose, and fructose. Disaccharides are two joined monosaccharides. Exemplary disaccharides include sucrose, maltose, cellobiose, and lactose. Typically, an oligosaccharide includes between three and six monosaccharide units (e.g., raffinose, stachyose), and polysaccharides include six or more monosaccharide units. Exemplary polysaccharides include starch, glycogen, and cellulose. Carbohydrates can contain modified saccharide units, such as 2'-deoxyribose wherein a hydroxyl group is removed, 2'-fluororibose wherein a hydroxyl group is replace with a fluorine, or N-acetylglucosamine, a nitrogen-containing form of glucose (e.g., 2'-fluororibose, deoxyribose, and hexose). Carbohydrates can exist in many different forms, for example, conformers, cyclic forms, acyclic forms, stereoisomers, tautomers, anomers, and isomers. Carbohydrates may be purified from natural (e.g., plant or microbial) sources (i.e., they are enzymatically synthesized.

Description Paragraph - DETX (664):Modulation of the Modulation of the microbiota to correct a dysbiosis associated with pathological conditions can potentially be achieved through administration of bacteria (or bacterial combinations) and prebiotic(s) as a carbon source to promote endogenous expansion of beneficial bacteria. Alternatively, prebiotics can be administered in combination with bacteria to promote their growth or create a favorable environment for their growth. Profiling of carbon source usage by bacterial isolates can be used to customize and optimize selection of prebiotics for particular bacterial strains.

Description Paragraph - DETX (343):In some embodiments, the composition comprises at least one supplemental mineral or mineral source. Examples of minerals include, without limitation: chloride, sodium, calcium, iron, chromium, copper, iodine, zinc, magnesium, manganese, molybdenum, phosphorus, potassium, and selenium. Suitable forms of any of the foregoing minerals include soluble mineral salts, slightly soluble mineral salts, insoluble mineral salts, chelated minerals, mineral complexes, non-reactive minerals such as carbonyl minerals, and reduced minerals, and combinations thereof. Description Paragraph - DETX (347):In another embodiment, the excipient is a buffering agent. Non-limiting examples of suitable buffering agents include sodium citrate, magnesium carbonate, magnesium bicarbonate, calcium carbonate, and calcium bicarbonate.

	Since Applicants have not shown any unexpected or improved results through the use of any one of these specific ingredients and since they were well known in the prior art to aid in treating pathogenic bacteria and bad ‘gut bacteria’ as well as generally aid in probiotic compositions, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add any one of the recited potential ingredients to improve upon the results obtained by Yang et al.

Claim Rejections - 35 USC § 112-Enablement
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10.	Claims 20-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The instant claims recite a method for the prophylaxis and/or treatment of any bacterial infection.  Applicants have elected Lactobacillus rhamnosus as the bacterial strain.  The specification only provides examples with L.rhamonus or strain CCOS965 in inhibition of C.difficile in the experiments, not treatment of prophylaxis of any other bacteria or any  bacteria recited in claim 22.  Only Table 14 D page 59 shows that L.rhamonsus had weak to medium inhibition of C.difficile. The examples in the instant specification do not show any technical effect for treating any ‘bacterial infection’. The skilled person would be readily aware, that PGHs have substrate specificity, the activity of a single PGH against a single pathogenic bacterium cannot be generalized.  No particular technical effect can be associated with the feature ‘PGH-secreting probiotic strain’ of Lactobacillus.  It is clear in view of the examples, that Lactococcus strains secrete several peptidoglycan hydrolase enzymes. L. lactis CCOS 949 itself appears to possess genes for NAGase and muramidase, as well as the bacteriocins nisin and lactococcin. The examples do not show any single effect attributable to the PGHs, an antimicrobial effect of recombinantly produced NAGase or muramidase was not shown.  While it is not absolutely necessary for a therapeutic effect to have been demonstrated clinically in order for a second medical use claim to be deemed sufficiently disclosed, the effect shown in the application must directly and unambiguously reflect the therapeutic applications which are the subject of the claims. This is not the case here; the examples of the present application merely show that a single strain of L. rhamnosus is active against C. difficile, without showing that this activity is applicable to any ‘bacterial disease’ as defined in the claims. In view of the known target specificity of PGHs, the present application does not provide any evidence that any L.rhamnosus strain has a broad spectrum antimicrobial activity.  
Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.”)  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to treatment of prophylaxis of any bacterial infection with the use of L.rhamnosus, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have been discussed above. One of skill in the art would require guidance, in order to use the methods as instantly claimed. 
Claim Rejections – 35 USC § 112-Deposit Requirement
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.	Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification lacks complete deposit information for the deposit of strain CCO6 965.  Because it is not clear that the properties of this strain are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of the strain, a suitable deposit for patent purposes is required.  
If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	© the deposits will be maintained in a public depository for a period of at least thirty years from the date of the deposit or for the enforceable life of the patent or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and

	(d) the deposits will be replaced if they should become non-viable or non-replicable.

	In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1)The name and address of the depository;
	2)The name and address of the depositor;
	3)The date of deposit;
	4)The identity of the deposit and the accession number given by the depository;
	5)The date of the viability test;
	6)The procedures used to obtain a sample if the test is not done by the depository; and
	7)A statement that the deposit is capable of reproduction.

	As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
	Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.



Prior Art not relied upon, not made of record:
Segers et al (Microbial Cell Factories 2014, 13(Suppl 1):S7).
Segers teaches that Lactobacillus rhamnosus GG (LGG) is one of the most widely used probiotic strains. Various health effects are well documented including the prevention and treatment of gastro-intestinal infections and diarrhea, and stimulation of immune responses that promote vaccination or even prevent certain allergic symptoms.  Firstly, certain probiotics can clearly exclude or inhibit pathogens, either through direct action or through influence on the commensal microbiota. A second mechanism is the capacity of certain probiotic strains to enhance the epithelial barrier function by modulating signaling pathways…
	de Vrese, M. et al., (J. Nutr. 137, :803S-811S, 2007) including antibiotic-associated diarrhea (AAD), Clostridum difficile gastroenteritis, traveler’s diarrhea, chemo- or radio-induced diarrhea. Even though many studies yielded inconsistent results it appears ascertained that L. rhamnosus LGG may be effective in preventing C. difficile infections, whereas S. boulardii may be useful in the treatment of C. difficile-associated diarrhea in combination with antibiotics.

	De Keersmaecker SC et al. (FEMS Microbiol Lett. 2006 Jun;259(1):89-96) who report that “Lactobacillus rhamnosus GG produced a low-molecular weight, heat-stable, non-proteinaceous bactericidal substance, active at acidic pH against a wide range of bacterial species. SCS of L.rhamnosus GG grown in MRS medium contained five compounds that could meet the above description, if present at the appropriate concentration. Therefore, the antimicrobial activity of L. rhamnosus GG against S. typhimurium is not due the production of a bacteriocin”.

	Lee et al. (Toxicol Res. 2013 Jun; 29(2): 99-
106) in order to investigate the activity of 4 different lactic acid bacteria and bifidobacteria (Lactobacillus rhamnosus, Lactococcus lactis, Bifidobacterium breve, and Bifidobacterium /actis) against C.difficile. These probiotics inhibited C. diff. in different experimental set-ups. However, the authors eventually admit that the effect of putative antimicrobial substances against C. diff. produced by the lactic acid bacteria is masked by the same effect caused by lactic or acetic acid. The strongest anti- C.
diff. activity exerted by a Lactococcus lactis strain was supposed likely to be mediated through the action of a bacteriocin similar to nisin.

TITLE:                   Inhibition of Candida albicans morphogenesis by
                         chitinase from Lactobacillus rhamnosus GG
AUTHOR(S):               Allonsius, Camille Nina; Vandenheuvel, Dieter;
                         Oerlemans, Eline F. M.; Petrova, Mariya I.; Donders,
                         Gilbert G. G.; Cos, Paul; Delputte, Peter; Lebeer,
                         Sarah
CORPORATE SOURCE:        Department of Bioscience Engineering, Research Group
                         Environmental Ecology and Applied Microbiology,
                         University of Antwerp, Antwerp, Belg.
SOURCE:                  Scientific Reports (2019), 9(1), 1-12
                         CODEN: SRCEC3; ISSN: 2045-2322
DIGITAL OBJECT ID:       10.1038/s41598-019-39625-0
PUBLISHER:               Nature Research
DOCUMENT TYPE:           Journal; (online computer file)
LANGUAGE:                English
ED   Entered STN:  22 Apr 2019
AB   Lactobacilli have been evaluated as probiotics against Candida
     infections in several clin. trials, but with variable results.
     Predicting and understanding the clin. efficacy of Lactobacillus strains
     is hampered by an overall lack of insights into their modes of action.  In
     this study, we aimed to unravel mol. mechanisms underlying the inhibitory
     effects of lactobacilli on hyphal morphogenesis, which is a crucial step
     in C. albicans virulence.  Based on a screening of different Lactobacillus
     strains, we found that the closely related taxa L. rhamnosus, L. casei and
     L. paracasei showed stronger activity against Candida hyphae formation
     compared to other Lactobacillus species tested.  By exploring the activity
     of purified compds. and mutants of the model strain L. rhamnosus GG, the
     major peptidoglycan hydrolase Msp1, conserved in the three closely
     related taxa, was identified as a key effector mol.  We could show that
     this activity of Msp1 was due to its ability to break down chitin, the
     main polymer in the hyphal cell wall of C. albicans.  This identification
     of a Lactobacillus-specific protein with chitinase activity having
     anti-hyphal activity will assist in better strain selection and improved
     application in future clin. trials for Lactobacillus-based


L50  ANSWER 8 OF 8  BIOSIS  COPYRIGHT (c) 2022 Clarivate Analytics  on STN 
ACCESSION NUMBER:   2012:295181  BIOSIS Full-text
DOCUMENT NUMBER:    PREV201200295181
TITLE:              The major secreted protein Msp1/p75 is O-glycosylated in
                    Lactobacillus rhamnosus GG. 
AUTHOR(S):          Lebeer, Sarah [Reprint Author]; Claes, Ingmar J. J.; Balog,
                    
SOURCE:             Microbial Cell Factories, (FEB 1 2012) Vol. 11, pp. Articl
                    No.: 15. http://www.microbialcellfactories.com/. 
: In
     this study we have provided the first evidence of protein O-glycosylation in the probiotic L rhamnosus GG.  The major secreted protein Msp1 isglycosylated with ConA reactive sugars at the serine residues at 106 and 107.  Glycosylation is not required for the peptidoglycan hydrolase      activity of Msp1

AB   Background: Although the occurrence, biosynthesis and possible functions
     of glycoproteins are increasingly documented for pathogens,
     glycoproteins are not yet widely described in probiotic bacteria.
     Nevertheless, knowledge of protein glycosylation holds important potential
     for better understanding specific glycan-mediated interactions of
     probiotics and for glycoengineering in food-grade microbes.Results:
     Here, we provide evidence that the major secreted protein Msp1/p75 of the
     probiotic Lactobacillus rhamnosus GG is glycosylated.  Msp1 was
     shown to stain positive with periodic-acid Schiff staining, to be
     susceptible to chemical deglycosylation, and to bind with the
     mannose-specific Concanavalin A (ConA) lectin.  Recombinant expression in
     Escherichia coli resulted in a significant reduction in molecular mass,
     loss of ConA reactivity and increased sensitivity towards pronase E and
     proteinase K.  Mass spectrometry showed that Msp1 is O-glycosylated and
     identified a glycopeptide TVETPSSA (amino acids 101-108) bearing hexoses
     presumably linked to the serine residues.  Interestingly, these serine
     residues are not present in the homologous protein of several
     Lactobacillus casei strains tested, which also did not bind to ConA.  The
     role of the glycan substitutions in known functions of Msp1 was also
     investigated.  Glycosylation did not seem to impact significantly on the
     peptidoglycan hydrolase activity of Msp1.  In addition, the glycan
     chain appeared not to be required for the activation of Akt signaling in
     intestinal epithelial cells by Msp1.  On the other hand, examination of
     different cell extracts showed that Msp1 is a glycosylated protein in the
     supernatant, but not in the cell wall and cytosol fraction, suggesting a
     link between glycosylation and secretion of this protein.Conclusions: In
     this study we have provided the first evidence of protein O-glycosylation
     in the probiotic L rhamnosus GG.  The major secreted protein Msp1 is
     glycosylated with ConA reactive sugars at the serine residues at 106 and
     107.  Glycosylation is not required for the peptidoglycan hydrolase
     activity of Msp1 nor for Akt activation capacity in epithelial cells, but
     appears to be important for its stability and protection against
     proteases.
TI   The major secreted protein Msp1/p75 is O-glycosylated in Lactobacillus
     rhamnosus GG. 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       


/JENNIFER E GRASER/Primary Examiner, Art Unit 1645    
7/22/22